84 S.E.2d 814 (1954)
241 N.C. 197
H. Haywood ROBBINS, Administrator c.t.a. of the Estate of W. L. Nichols, Deceased; Irma Davis Nichols; and Sarah Lee Nichols Poole
v.
The CITY OF CHARLOTTE; The City Council of the City of Charlotte; and Philip L. Van Every, Mayor, Claude L. Albea, Herbert H. Baxter, Basil M. Boyd, Herman A. Brown, Steve W. Dellinger, James S. Smith and W. Everett Wilkinson, Members of the City Council of the City of Charlotte.
No. 523.
Supreme Court of North Carolina.
December 1, 1954.
*815 H. Haywood Robbins, Harry C. Hewson and Edwin B. Robbins, Charlotte, for plaintiffs, appellants.
*816 John D. Shaw, Charlotte, for defendants, appellees.
JOHNSON, Justice.
Simply stated, the proviso of G.S. § 160-173 provides that when at any intersection of streets within a city or town the land at two or more "corners" is restricted to a designated use by municipal zoning regulation, it shall be the duty of the local governing body upon written application from the owner or owners of the property at the other corners of the intersection to rezone the "remaining * * * corners" in the same manner as the "other * * * corners for a distance not to exceed one hundred and fifty feet from the property line of said intersecting additional corners." See Marren v. Gamble, 237 N.C. 680, 75 S.E.2d 880.
The single question presented by this appeal, then, is: Does the land fronting on Selwyn Avenue opposite its intersection with Brandywine Road, that is, the land along the top of the "T", constitute a corner or corners within the purview of the proviso of G.S. § 160-173?
The court below answered in the negative, and this seems to be in accord with the clear meaning of the language of the proviso.
Webster's New International Dictionary (1951) defines "corner" as "The point or place where two converging lines, sides, or edges meet; an angle, either external or internal; specif.: * * * The place of intersection of two streets."
Century Dictionary, at page 1269, defines a "corner" as follows: "* * * 2. The space between two converging lines or surfaces; specifically, the space near their intersection; * * *" See also 9 Words and Phrases, p. 649; 18 C.J.S., Corner, p. 284.
"Intersection" is defined in 48 C.J.S., p. 115, as follows: "A place of crossing; the dividing line between two things; the place where two things intersect or cross; the point or line in which one line or surface cuts into another; the point where two lines or the lines in the two surfaces cross each other."
The east side of Selwyn Avenue along the top of the "T" at the dead end of Brandywine Road is a straight, unbroken line all the way from Colony Road to Selwyn Lane, with no converging side street lines to form a "corner" within the plain meaning of the proviso.
The appellants insist that in order to carry out the legislative intent "corners" as used in the proviso should be interpreted to mean the areas of land around the perimeter of a street intersection in the sense that there are three distinct areas around a "T" intersection and four around an ordinary 4-corner intersection. Hence, the appellants reason that the requirements of the proviso are met by uniform zoning of two-thirds of the areas around a "T" intersection.
However, no such interpretation of the proviso is permissible under application of the fundamental rules of statutory construction. It is elemental that the construction of statutory language in accordance with its common, ordinary meaning prevails when, as here, the words have not acquired a technical meaning and where a different meaning is not apparent or definitely indicated by the context. Victory Cab Co. v. Charlotte, 234 N.C. 572, 68 S.E. 2d 433; Wiscassett Mills Co. v. Shaw, 235 N.C. 14, 68 S.E.2d 816.
Moreover, to give to the proviso the construction urged by the appellants would lead to unreasonable or absurd results. For example: noting that the proviso provides for zoning "for a distance not to exceed one hundred fifty feet from the property line of said intersecting additional corners," let us assume a situation in which the two corners of the intersection of Brandywine Road south of Selwyn Avenue (the plaintiffs' corner and the corner directly across Brandywine from it) were zoned "Business-1" and the owner of the property at the top of the "T" should petition for like zoning, it is at once apparent that the proviso provides no formula by which any *817 150-foot segment could be located along the top of the "T" for the purpose of rezoning. Hence, it is manifest that the area along the top of the "T" at the dead-end intersection may not be treated as a corner within the meaning of the proviso in G.S. § 160-173.
It is to be noted further that while ordinarily the function of a proviso is to limit, restrict, or qualify the statute to which it is engrafted so as to exclude from the scope of the statute something which otherwise would be within its terms, nevertheless, in the case at hand the nature of the proviso is to enlarge the scope of the statute, G.S. § 160-173, by giving it a mandatory operation of extended application upon the happening of the event designated in the proviso. This being so, it is all the more manifest that the proviso should be held to include no case not clearly within its plain terms. See Traders National Bank v. Lawrence Mfg. Co., 96 N.C. 298, 307 et seq., 3 S.E. 363.
The judgment below will be upheld.
Affirmed.